DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 4/1/2021. Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deogun et al. (US 2017/0303235) in view of Yi et al. (US 2018/0192436).
Regarding claims 1 and 11:
Deogun discloses a user equipment (UE) in a wireless communication system (abstract; figure 2), the UE comprising: 
a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver (figure 2; para 87, partially reproduced herein {UE 200 may comprise a transceiver and a controller}) and configured to: 
receive, from a base station, information on hyper frame numbering (para 12 {number of hyper-frames in an eDRX cycle}; fig 3-5; para 24,55,89), 
receive, from the base station, configuration information on an extended discontinuous reception (eDRX) cycle (para 58 {information related to paging configuration, i.e. DRX cycle…}; para 118 {UE 200 is configured by the upper layers with an eDRX cycle..}), 
identify a paging hyper frame based on a length of the eDRX cycle included in the configuration information and a paging UE identity (figure 1,4-5; para 85,86; para 191 [DRX cycle length, UE-ID]; para 206), 
identify a starting radio frame and a last radio frame for a paging time window (PTW) in the paging hyper frame, wherein the starting radio frame of the PTW is identified based on the length of the eDRX cycle, the paging UE identity, and a paging frame offset included in the configuration information (para 12,55, 120; fig 3a-b), and the last radio frame of the PTW is identified based on a configured length of the PTW (para 12 {determining a last radio frame of PTW based on the determined first radio frame and length of the PTW}; para 55,71,127,128;), 
identify at least one paging frame within the PTW and at least one physical downlink control channel (PDCCH) monitoring occasion corresponding to the at least one paging frame based on the configuration information (para 57-58 {The information related to paging configuration.. determine the POs in which the NB can transmit the PDCCH for transmitting the paging messages, and starts monitoring the configured PO}; para 59 {a PDCCH message scrambled with P-RNTI}; para 174; and see throughout the disclosure).
Deogun discloses all of the subject matter as described above, except for specifically teaching that monitor a PDCCH addressed to a paging-radio network temporary identifier (P- RNTI) in the identified at least one PDCCH monitoring occasion within the PTW.
However, Yi in the same field of endeavor discloses a system and method for data communication where monitor a PDCCH addressed to a paging-radio network temporary identifier (P- RNTI) in the identified at least one PDCCH monitoring occasion within the PTW (para 149; para 152 {UE monitors a PDCCH addressed to UE-dedicated RNTI (e.g. C-RNTI or I-RNTI) on On Duration(s) … monitor a PDCCH addressed to P-RNTI on Paging Occasions according to a paging DRX until a PDCCH addressed to UE-dedicated RNTI (e.g. C-RNTI or I-RNTI) is received}; para 112; see figures 7,11; and throughout the disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Yi to monitor a PDCCH addressed to a P-RNTI on paging occasion to decode and get a paging message with reduced delay/latency and improved efficiency and throughput (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claims 2 and 12:
Deogun and Yi discloses all of the subject matter as described above wherein the paging UE identity includes at least one of a 5th generation (5G)-system architecture evolution-temporary mobile subscriber identity (5G-S- TMSI) or a full inactive-RNTI (I-RNTI) (Yi para 143-145), and wherein the paging hyper frame is identified based on a hashed identity of the paging UE identity (Deogun para 12-15). 
Regarding claims 3 and 13:
Deogun and Yi discloses all of the subject matter as described above wherein monitoring the PDCCH is stopped, in case at least one of: receiving, from the base station, a first paging message including the 5G-S-TMSI as the paging UE identity within the PTW; receiving, from the base station, a second paging message including the full I-RNTI as the paging UE identity within the PTW, while the UE is in a radio resource control (RRC) inactive state; or receiving, from the base station, a short message indicating stop paging monitoring within the PTW (Yi, para 146,152).

Regarding claims 6 and 16:
Deogun discloses a base station in a wireless communication system (abstract; fig 4), the base station comprising: 
a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver (fig 4; para 87 [NB, base station essentially comprise transceiver and controller]) and configured to: 
transmit, to a user equipment (UE), information on hyper frame numbering (para 12 {number of hyper-frames in an eDRX cycle}; fig 3-5; para 24,55,89), 
transmit, to the UE, configuration information on an extended discontinuous reception (eDRX) cycle (para 58 {information related to paging configuration, i.e. DRX cycle…}; para 118 {UE 200 is configured by the upper layers with an eDRX cycle..}), and 
wherein a paging hyper frame is identified based on a length of the eDRX cycle included in the configuration information and a paging UE identity (figure 1,4-5; para 85,86; para 191 [DRX cycle length, UE-ID]; para 206), 
wherein a starting radio frame of the PTW in the paging hyper frame is identified based on the length of the eDRX cycle, the paging UE identity, and a paging frame offset included in the configuration information (para 12,24, 120; fig 3a-b [304a, 304b]; para 55 {determining a first radio frame of paging transmission window (PTW), in the PH, based on a determined value of PTW offset parameter … based on the UE_ID_H}), 
wherein a last radio frame of the PTW is identified based on a configured length of the PTW (para 12 {determining a last radio frame of PTW based on the determined first radio frame and length of the PTW}; para 55,71,127,128), and 
transmit, to the UE, a physical downlink control channel (PDCCH), wherein at least one paging frame within the PTW and at least one PDCCH monitoring occasion corresponding to the at least one paging frame are identified based on the configuration information (para 57-58 {The information related to paging configuration.. determine the POs in which the NB can transmit the PDCCH for transmitting the paging messages, and starts monitoring the configured PO}; para 59 {a PDCCH message scrambled with P-RNTI}; para 174; and see throughout the disclosure).
Deogun discloses all of the subject matter as described above, except for specifically teaching that transmit, to the UE, a physical downlink control channel (PDCCH) addressed to a paging radio network temporary identifier (P-RNTI) in at least one PDCCH monitoring occasion within a paging time window (PTW).
However, Yi in the same field of endeavor discloses a system and method for data communication where transmit, to the UE, a physical downlink control channel (PDCCH) addressed to a paging radio network temporary identifier (P-RNTI) in at least one PDCCH monitoring occasion within a paging time window (PTW) (para 149; para 152 {UE monitors a PDCCH addressed to UE-dedicated RNTI (e.g. C-RNTI or I-RNTI) on On Duration(s) … monitor a PDCCH addressed to P-RNTI on Paging Occasions according to a paging DRX until a PDCCH addressed to UE-dedicated RNTI (e.g. C-RNTI or I-RNTI) is received}; para 112; see figures 7,11; and throughout the disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Yi to monitor a PDCCH addressed to a P-RNTI on paging occasion to decode and get a paging message with reduced delay/latency and improved efficiency and throughput (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claims 7 and 17:
Deogun and Yi discloses all of the subject matter as described above wherein the paging UE identity includes at least one of a 5th generation (5G)-system architecture evolution-temporary mobile subscriber identity (5G-S- TMSI) or a full inactive-RNTI (I-RNTI) (Yi para 143-145), and wherein the paging hyper frame is identified based on a hashed identity of the paging UE identity (Deogun para 12-15). 
Regarding claims 8 and 18:
Deogun and Yi discloses all of the subject matter as described above and further comprising at least one of: transmitting, to the UE, a first paging message including the 5G-S-TMSI as the paging UE identity within the PTW; transmitting, to the UE, a second paging message including the full I-RNTI as the paging UE identity within the PTW, while the UE is in a radio resource control (RRC) inactive state; or transmitting, to the UE, a short message indicating stop paging monitoring within the PTW (Yi, para 146,152 [stop monitoring]). 



Allowable Subject Matter
Claims 4,5,9,10,14,15,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631